DETAILED ACTION

Application Status
	Claims 1-5 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/12/2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 5, the closest prior art of record is Specht (DE 102011116146 A1).
Specht discloses: An occupant protection device for a vehicle , the occupant protection device comprising: a collision detector (25) configured to detect a collision of the vehicle; a belt airbag (4) stored in a seatbelt (1) configured to restrain the occupant; a belt controller configured to control winding of the seatbelt, extraction of the seatbelt, and prohibition of the extraction of the seatbelt (see “tightening device”, paragraph [0015]) and an airbag controller configured to, when (i) the collision detector detects the collision of the vehicle deploy the belt airbag from within the seatbelt without causing the belt controller to prohibit the extraction of the seatbelt for a predetermined time period (“the inflation process of the gas cushion is carried out before the power tightening”, paragraph [0015]).
What Specht does not disclose is a distance detector configured to detect a distance from the storage position of the main airbag to the occupant or the seat; and an airbag controller that deploys the belt airbag from within the seatbelt without causing the belt controller to prohibit the extraction of the seatbelt for a predetermined time period in response to information from the distance detector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses vehicle safety systems comprising seatbelts with inflatable portions in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616